Opinion filed October 28, 2021




                                     In The


       Eleventh Court of Appeals
                                  __________

                              No. 11-19-00395-CR
                                  __________

                     RAUL GAMEROS, JR., Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 244th District Court
                             Ector County, Texas
                     Trial Court Cause No. C-17-0504-CR


                     MEMORANDUM OPINION
      The jury convicted Appellant, Raul Gameros, Jr., of the third-degree felony
offense of driving while intoxicated (DWI) 3rd or more. Appellant stipulated to two
prior misdemeanor DWI convictions for jurisdictional purposes. Appellant pled not
true to two felony enhancement allegations. The trial court subsequently found that
both of the felony enhancement allegations were true and assessed Appellant’s
punishment at confinement in the Institutional Division of the Texas Department of
Criminal Justice for a term of forty years. Appellant presents two issues on appeal.
First, he asserts that the trial court’s denial of his motion to suppress was an abuse
of discretion. Second, he contends that the evidence at trial was legally insufficient
to find Appellant guilty of operating a motor vehicle while intoxicated. We affirm
the judgment of the trial court.
                                        Background Facts
        Deputy Joshua Pool of the Ector County Sherriff’s Office was dispatched to
the area of Yukon and West Loop 338 for a welfare check at 10:20 p.m. on
January 30, 2016. On arrival at 10:22 p.m., he observed a vehicle, with its brake
lights on and the engine still running, parked on one side of the center median within
two feet of the paved shoulder but facing opposite of and into the direction of
oncoming traffic. Alone in the vehicle, Appellant was lying back in a reclined
driver’s seat and, according to Deputy Pool, appeared to be “in and out” of sleep or
consciousness. Deputy Pool asked Appellant if he was okay, and Appellant replied,
“yes.” Appellant then followed Deputy Pool’s instructions and put the vehicle into
park.
        Deputy Pool suspected Appellant was intoxicated, but because he did not
smell any odor of alcohol, Deputy Pool assumed that the use of another substance
had caused Appellant’s odd behavior. Deputy Pool then asked Appellant if he had
been “smoking” because he had glassy eyes, dilated pupils, and slurred speech.
Appellant, still seated in his own vehicle, replied that he had been smoking and
handed Deputy Pool a package of synthetic marihuana, or “spice.” At this time, in
compliance with departmental policy, Deputy Pool called the Department of Public
Safety (DPS) to perform standardized DWI field sobriety tests (SFSTs). Deputy
Pool asked Appellant to step out of the vehicle, and during a Terry1 frisk for


        1
         Terry v. Ohio, 392 U.S. 1 (1968)
                                               2
weapons, another officer on scene, Deputy Alsbrooks, asked Appellant how much
he had smoked that day. Appellant’s answer was not discernable on the video
submitted into evidence and was not provided during trial testimony. Although the
detention included handcuffing Appellant, Deputy Pool twice stated that Appellant
was not under arrest. Deputy Alsbrooks then took Appellant to a patrol unit to wait
for DPS to arrive. Deputy Pool explained that, at night, it is “safer inside of a marked
unit that has the lights on”; that, if Appellant tried, he would be unable to run away;
and that it would also keep Appellant out of the cooler January weather. A search
of Appellant’s vehicle uncovered two additional packages of synthetic marihuana.
      DPS Trooper Landon Rabun arrived on the scene around 10:30 p.m. Within
five minutes of Trooper Rabun’s arrival, Appellant was taken out of the marked
patrol unit, and the handcuffs were removed.          Trooper Rabun observed that
Appellant was unbalanced, was slurring his speech, and had bloodshot eyes.
Trooper Rabun had to explain SFST instructions multiple times to Appellant.
Appellant completed the horizontal gaze nystagmus test, and Trooper Rabun
testified that he detected four out of six possible clues that were consistent with
intoxication. Throughout Trooper Rabun’s explanation of the walk-and-turn test,
Appellant told him: “I can’t do that,” or “I won’t be able to do it.” When asked why,
Appellant told Trooper Rabun that he had taken “a couple of hits.” At one point
during the instructions, Appellant even said, “Let’s just go on and go to jail.” When
asked to perform the walk-and-turn test, Appellant turned around and put his arms
behind his back as an indicator for Trooper Rabun to arrest him.
      Trooper Rabun asked Appellant how intoxicated he was on a scale of zero to
ten, and Appellant replied, “about a five, maybe a six.” Following this admission,
Trooper Rabun told Appellant he was under arrest for DWI. Trooper Rabun then
handcuffed Appellant and secured him in the front seat of the DPS patrol vehicle.


                                           3
                                           Issue One
      In his first issue, Appellant contends that the trial court abused its discretion
by denying his motion to suppress a portion of the video from Deputy Pool’s body
camera. Appellant contends that upon being initially handcuffed, he was in custody
for purposes of the Fourth Amendment, had the right not to incriminate himself
pursuant to the Fifth Amendment, and should have been Mirandized 2 when initially
handcuffed.
      A. Standard of Review
      A trial court’s ruling on a motion to suppress evidence is reviewed for an
abuse of discretion and should only be reversed if the outcome is outside the zone of
reasonable disagreement. Wexler v. State, 625 S.W.3d 162, 167 (Tex. Crim. App.
2021) (citing State v. Cortez, 543 S.W.3d 198, 203 (Tex. Crim. App. 2018); State v.
Story, 445 S.W.3d 729, 732 (Tex. Crim. App. 2014)). When there is a mixed
question of law and fact, we apply a bifurcated standard of review. Wexler, 625
S.W.3d at 167. Total deference is given to the trial court’s factual assessment of the
circumstances surrounding the questioning. Id. If the trial court does not make
explicit findings of fact, “we view the evidence in the light most favorable to the
ruling and assume the trial court made implicit findings of fact that support its ruling
as long as those findings are supported by the record.” Id. (citing Herrera v. State,
241 S.W.3d 520, 527 (Tex. Crim. App. 2007)).
      When the trial court makes explicit fact findings, we determine whether the
evidence, when viewed in the light most favorable to the trial court’s ruling, supports
those findings. State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). We
then review the trial court’s legal ruling de novo unless its explicit fact findings that
are supported by the record are also dispositive of the legal ruling. Id. The party


      2
       See Miranda v. Arizona, 384 U.S. 436, 479 (1966).
                                                4
that prevailed in the trial court is provided all reasonable inferences that may be
drawn from that evidence. Wexler, 625 S.W.3d at 167. We will sustain the trial
court’s decision if it is correct on any theory of law applicable to the case.
Arguellez v. State, 409 S.W.3d 657, 662–63 (Tex. Crim. App. 2013); Swain v. State,
181 S.W.3d 359, 365 (Tex. Crim. App. 2005).
      “Custody is a mixed question of law and fact that does not turn on credibility
and demeanor unless the witness testimony, if believed, would always decide the
custody question.” Wexler, 625 S.W.3d at 167; see State v. Saenz, 411 S.W.3d 488,
494 (Tex. Crim. App. 2013). We review de novo the ultimate legal determination
of whether the person was in custody under those circumstances. See Kelly, 204
S.W.3d at 818. If a suspect is in custody, any statements produced by custodial
interrogation are inadmissible unless the accused is first provided the requisite
warnings pursuant to Miranda and Article 38.22. Wexler, 625 S.W.3d at 167; see
also Miranda v. Arizona, 384 U.S. 436, 479 (1966); TEX. CODE CRIM. PROC. ANN.
art. 38.22 (West 2018). A custody determination requires two inquiries: an inquiry
into the circumstances surrounding the interrogation and an inquiry into whether a
reasonable person in those circumstances would have felt that he was not free to
leave. Wexler, 625 S.W.3d at 167 (citing Thompson v. Keohane, 516 U.S. 99, 100
(1995)). The Court of Criminal Appeals has outlined four general situations that
may constitute custody:
      (1) the suspect is physically deprived of her freedom of action in any
      significant way, (2) a law enforcement officer tells the suspect that she
      cannot leave, (3) law enforcement officers create a situation that would
      lead a reasonable person to believe her freedom of movement has been
      significantly restricted, or (4) there is probable cause to arrest, and law
      enforcement officers do not tell the suspect that she is free to leave.
Wexler, 625 S.W.3d at 167−68 (citing Dowthitt v. State, 931 S.W.2d 244, 255 (Tex.
Crim. App. 1996)). In the first three situations, the restriction of movement must

                                          5
amount to the degree associated with an arrest, rather than an investigative detention.
Id. at 168. The fourth situation requires that the officer’s subjective intent be either
“communicated or otherwise manifested to the suspect.” Id.; see also Dowthitt, 931
S.W.2d at 254 (citing Stansbury v. California, 511 U.S. 318, 324−25 (1994) (An
officer’s subjective intent is irrelevant if it was never conveyed to the suspect)).
      Generally, routine traffic stops do not place a person in custody for Miranda
purposes, even though a person temporarily detained pursuant to a traffic stop would
not feel free to leave. Id. at 169; see Berkemer v. McCarty, 468 U.S. 420, 436−40
(1984); State v. Ortiz, 382 S.W.3d 367, 372 (Tex. Crim. App. 2012). “A traffic stop
can escalate from a non-custodial detention into a custodial detention when formal
arrest ensues or a detainee’s freedom of movement is restrained ‘to the degree
associated with a formal arrest.’” Ortiz, 382 S.W.3d at 372 (quoting Berkemer, 468
U.S. at 440). Whether a person has been detained to the degree associated with an
arrest is considered on a case-by-case basis. Id. Two inquiries are required for
custody determinations: “the circumstances surrounding the interrogation and
whether a reasonable person in those circumstances would have felt that [he] was
not free to leave.” Wexler, 625 S.W.3d at 167; see also Thompson, 516 U.S. at 112.
Whether, under the circumstances, a reasonable person would believe there was a
restraint on his freedom of movement of a degree associated with an arrest is an
objective test.   Wexler, 625 S.W.3d at 167.        The reasonable person standard
presupposes an innocent person. Id.
      To determine whether a reasonable person in the suspect’s position would
have felt that the restraint on his freedom of movement was to the degree associated
with arrest, “the record must establish the circumstances manifested to and
experienced” by the suspect. Id. at 168; see also Thompson, 516 U.S. at 113;
Berkemer, 468 U.S. at 442; Ortiz, 382 S.W.3d 367. The defendant bears the burden
to show that his statement was the product of a custodial interrogation. Wexler, 625
                                           6
S.W.3d at 168. The circumstances of the interrogation depend upon several factors,
including:
      the amount of force displayed, the duration of detention, the efficiency
      of the investigative process and whether it is conducted at the original
      location or the person is transported to another location, the officer’s
      expressed intent—that is, whether he told the detained person that he
      was under arrest or was being detained only for a temporary
      investigation, and any other relevant factors.
State v. Sheppard, 271 S.W.3d 281, 291 (Tex. Crim. App. 2008).
      When the degree of incapacitation appears to be more than necessary to
safeguard the officers or secure the suspect’s presence during the investigation, these
factors will suggest that there has been an arrest. Id. Handcuffs and confinement in
patrol vehicles does not always indicate that a person is in custody. See Koch v.
State, 484 S.W.3d 482, 490–91 (Tex. App.—Houston [1st Dist.] 2016, no pet.)
(Where officer told the defendant that he was not under arrest, but then handcuffed
and placed him in the back of the patrol vehicle for approximately fifteen minutes
while waiting for a specialized DWI officer to arrive, an investigatory detention was
“not converted to an arrest.”); Hauer v. State, 466 S.W.3d 886, 891– (Tex. App.—
Houston [14th Dist.] 2015, no pet.) (holding that the defendant was not arrested, but
merely temporarily detained for the purpose of investigating a DWI when the sole
officer on the scene of an accident, pursuant to department policy to ensure safety,
handcuffed the defendant and placed him in a patrol vehicle to await a DWI
investigator, who arrived thirty minutes later).
      B. Analysis - The questioning was not custodial and the subject’s response
      was unintelligible.
      Appellant argued in his motion to suppress, and now on appeal, that he was in
custody when he was initially placed in handcuffs and put in Deputy Pool’s patrol
unit prior to the arrival of Trooper Rabun. Appellant concedes that his answers to
Deputy Pool’s questions before Appellant was requested to step out of his vehicle
                                          7
and was handcuffed are not at issue in the motion to suppress. Appellant limited his
oral suppression motion to Deputy Pool’s personal body camera video; Deputy Pool
was referred to in the motion as the “first witness” and the officer who made the
initial contact with Appellant. The trial court denied the motion to suppress;
however, the motion was re-urged on the same basis when the State offered the video
during Deputy Pool’s direct testimony. The State subsequently played the objected-
to video for the jury. In determining whether a trial court’s decision is supported by
the record, we generally consider only evidence adduced at the suppression hearing
because the trial court’s ruling was based on that evidence rather than on evidence
introduced later. See Gutierrez v. State, 221 S.W.3d 680, 687 (Tex. Crim. App.
2007); Rachal v. State, 917 S.W.2d 799, 809 (Tex. Crim. App. 1996). Here, at the
time Appellant re-urged his motion to suppress, no new evidence was before the trial
court. See Rachal, 917 S.W.2d at 809.
      The trial court made explicit oral findings of fact following the motion to
suppress in conjunction with its denial of the motion:
      The Court finds that the officer specifically told the suspect that he was
      being detained, and he was not under arrest. The Court finds that the
      investigative process was just underway. The questions were asked in
      this case while the defendant was seated in his car, and as he exited, and
      shortly after he exited the vehicle, the degree of incapacitation was
      reasonable to safeguard the officers and assure the suspect’s presence
      during the initial stop. The questions asked do not appear to this Court
      to exceed the number or type of questions that are appropriate for and
      during an investigative detention, and based upon the foregoing, the
      motion is respectfully denied.
When a trial court provides explicit findings of fact, we determine whether the
evidence, when viewed in the light most favorable to the trial court’s ruling, supports
those findings.    Kelly, 204 S.W.3d at 818.         In reviewing the facts, and in
consideration of the Sheppard factors, the trial court’s ruling in this case is supported
by the facts presented in Deputy Pool’s admitted video.
                                           8
       We note that Appellant overstates the facts when arguing which questions
were made in violation of his Miranda and Article 38.22 rights. All of the questions,
save for one, were asked of Appellant while he was still seated in his own vehicle
and before he was handcuffed. Once Appellant was handcuffed, there was only one
question asked of him, “How much of that crap did you smoke today?” However,
Appellant’s answer was slurred and unintelligible, and no witness gave testimony as
to what Appellant’s purported response was to that question. Further, the mere
handcuffing of Appellant in an impaired state within four minutes of Deputy Pool’s
first approach to Appellant’s vehicle does not constitute custody under these
circumstances. When Appellant first exited the vehicle, Deputy Pool immediately
stated, “I’m just going to detain you for the time being. Go ahead and turn around
and face your car for me? You’re not under arrest you’re just being detained, ok?”
We hold that Appellant was not in custody during law enforcement’s questioning of
him. Accordingly, any and all statements made by Appellant and to which he
objected to in the motion to suppress and the re-urging thereof were not made by
him in a custodial setting, and thus were admissible.
       Appellant argued at the suppression hearing that, “after the cuffs are on, [the
deputy] says, ‘How much did you smoke?’ and ‘When did you smoke it?’ and ‘What
was it?’”    and that Appellant’s replies to those questions were inadmissible.
Appellant’s allegedly objectionable answers, which he claimed should be excluded
from the admitted bodycam video, were never identified by Appellant’s trial counsel
during the hearing on the motion to suppress. There is evidence of one question,
asked by Deputy Alsbrooks when Appellant was handcuffed, but the record and
video do not provide a response of perceptible meaning by Appellant—if there was
one.
       We are unable to determine what statements in particular, made by Appellant
in response to questioning after he was handcuffed, that Appellant attempted to
                                          9
suppress. Trial counsel for Appellant did not specify what answers were given that
he alleged should have been suppressed, and he did not distinguish those statements
from statements that Appellant had made before being asked to exit the vehicle and
being handcuffed, which Appellant admits were not custodial. The objectionable
content of Appellant’s answers was not provided at the time the motion to suppress
was initially argued or re-urged at trial and it is not specified in Appellant’s brief. It
should be noted that the trial court’s findings refer to the questions asked and make
no reference to any answer given by Appellant. Despite a careful review of the
evidence and the record, there appears to be no intelligible response made by
Appellant after he was handcuffed, and no such alleged statements were presented
to the jury. Based on the foregoing, we hold that the trial court did not abuse its
discretion in denying Appellant’s motion to suppress. Accordingly, we overrule
Appellant’s first issue.
                           Issue Two: Evidentiary Sufficiency
      In his second issue, Appellant contends that the evidence presented in this
case was insufficient to establish that he drove or operated a motor vehicle in a public
place while intoxicated. Specifically, Appellant argues that there are no witnesses
who can corroborate that he was driving (or operating) the vehicle.
      A. Standard of Review
             1. Jackson Test
      We review a challenge to the sufficiency of the evidence, regardless of
whether it is framed as a legal or factual sufficiency challenge, under the standard of
review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323
S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288−89
(Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we review all
the evidence in the light most favorable to the verdict and determine whether any
rational trier of fact could have found the essential elements of the charged offense
                                           10
beyond a reasonable doubt. Jackson, 443 U.S. at 319; Zuniga v. State, 551 S.W.3d
729, 732 (Tex. Crim. App. 2018); Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim.
App. 2010).
      Viewing the evidence in the light most favorable to the verdict requires that
we consider all the evidence admitted at trial, including improperly admitted
evidence. Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App. 2013); Clayton v.
State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). As such, we defer to the
factfinder’s credibility and weight determinations because the factfinder is the sole
judge of the witnesses’ credibility and the weight their testimony is to be afforded.
Winfrey, 393 S.W.3d at 768; Brooks, 323 S.W.3d at 899. The Jackson standard is
deferential and accounts for the factfinder’s duty to resolve conflicts in the
testimony, to weigh the evidence, and to draw reasonable inferences from the facts.
Jackson, 443 U.S. at 319; Zuniga, 551 S.W.3d at 732; Clayton, 235 S.W.3d at 778.
We may not reevaluate the weight and credibility of the evidence to substitute our
judgment for that of the factfinder. Dewberry v. State, 4 S.W.3d 735, 740 (Tex.
Crim. App. 1999). Therefore, if the record supports conflicting inferences, we
presume that the factfinder resolved the conflicts in favor of the verdict, and we defer
to that determination. Jackson, 443 U.S. at 326; Merritt v. State, 368 S.W.3d 516,
525−26 (Tex. Crim. App. 2012); Clayton, 235 S.W.3d at 778.
              2. Corpus Delicti Doctrine
      Appellant also raises an issue under the doctrine of corpus delicti. The corpus
delicti rule is one of evidentiary sufficiency affecting cases in which there is an
extrajudicial confession. See Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim.
App. 2013). “The rule states that, ‘[w]hen the burden of proof is “beyond a
reasonable doubt,” a defendant’s extrajudicial confession does not constitute legally
sufficient evidence of guilt absent independent evidence of the corpus delicti.”
Miller v. State, 457 S.W.3d 919, 924 (Tex. Crim. App. 2015) (alteration in original)
                                           11
(quoting Hacker, 389 S.W.3d at 865). To satisfy the corpus delicti rule, there must
be “evidence independent of a defendant’s extrajudicial confession show[ing] that
the ‘essential nature’ of the charged crime was committed by someone.” Hacker,
389 S.W.3d at 866; see Salazar v. State, 86 S.W.3d 640 (Tex. Crim. App. 2002).
Evidence in cases involving extrajudicial confessions must not only be legally
sufficient under Jackson, but “must tend to show the corpus delicti of the offense.”
Harrell v. State, 620 S.W.3d 910, 914 (Tex. Crim. App. 2021) (citing Miller, 457
S.W.3d at 924). “The analysis focuses only on whether someone committed the
crime, but it is not as rigorous as the Jackson legal sufficiency review.” Harrell,
620 S.W.3d at 914 (citing Threet v. State, 250 S.W.2d 200 (1952)). The purpose of
this rule is to prevent a conviction based on a confession to an imaginary crime. Id.
      B. Analysis
      We hold that the evidence in this case is legally sufficient under Jackson and
satisfies the requirements under the corpus delicti doctrine.
             1. Jackson Test
      We measure sufficiency of the evidence by the elements of the offense as
defined in a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240
(Tex. Crim. App. 1997).        The hypothetically correct jury charge is one that
“accurately sets out the law, is authorized by the indictment, and does not
unnecessarily increase the State’s burden of proof or unnecessarily restrict the
State’s theories of liability, and adequately describes the particular offence for which
the defendant was tried.” Id. Section 49.04(a) of the Texas Penal Code provides
that a person commits the offense of driving while intoxicated when he (1) was
intoxicated (2) while operating a motor vehicle (3) in a public place. Appellant’s
evidentiary challenge focuses only on the second element of the offense, i.e.,
operating a motor vehicle. TEX. PENAL CODE ANN. § 49.04(a) (West Supp. 2020).


                                          12
          The Penal Code does not define “operating” in this context; however, in
Denton, the Court of Criminal Appeals adopted a totality of the circumstances
approach to determine whether a defendant was “operating” a motor vehicle.
Denton v. State, 911 S.W.2d 388, 389 (Tex. Crim. App. 1995). The evidence is
sufficient to prove the defendant was operating a motor vehicle where the totality of
the circumstances “demonstrate that the defendant took action to affect the
functioning of his vehicle in a manner that would enable the vehicle’s use.” Id. at
390. The action need not succeed in causing the vehicle to function for the person
to be operating it. Strong v. State, 87 S.W.3d 206, 215 (Tex. App.—Dallas 2002,
pet. ref’d) (citing Freeman v. State, 69 S.W.3d 374, 376 (Tex. App.—Dallas 2002,
no pet.)).     While driving involves operation, operation of a vehicle does not
necessarily involve driving. Denton, 911 S.W.2d at 389. “Because ‘operating a
motor vehicle’ is defined so broadly, any action that is more than mere preparation
toward operating the vehicle would necessarily be an ‘action to affect the functioning
of a vehicle in a manner that would enable the vehicle’s use.’” Strong, 87 S.W.3d
at 216 (quoting Barton v. State, 882 S.W.2d 456, 459 (Tex. App.—Dallas 1994, no
pet.)).
          Texas courts have upheld DWI convictions in cases where a person is not
driving or moving the vehicle. See, e.g., Milam v. State, 976 S.W.2d 788, 789 (Tex.
App.—Houston [1st Dist.] 1998, pet. ref’d) (the defendant passed out in vehicle in
a parking lot, with the engine running, the vehicle in gear, and his foot on the brake);
White v. State, 412 S.W.3d 125, 127 (Tex. App.—Eastland 2013, no pet.) (the
defendant was sitting in a McDonald’s drive through lane, “passed out” behind the
steering wheel of the vehicle with the engine running, the transmission in drive, and
the brake lights illuminated); Freeman, 69 S.W.3d at 375−76 (the defendant was
asleep in the driver’s seat of a vehicle resting against the curb of a public street,
while the engine was running, the gear was in “drive,” and the lights were on).
                                          13
      Appellant contends that there is no evidence that he was driving or operating
a vehicle in a public place because the vehicle in which he was seated had stopped
when he was approached by law enforcement.                However, his contention
misinterprets what the case law has determined is sufficient to prove the “operation”
of a motor vehicle for DWI purposes. The evidence is sufficient under Jackson
because a rational jury could find each essential element of the offense beyond a
reasonable doubt when considering all the admitted evidence—including
Appellant’s extrajudicial confession. In this case, not only did Appellant confess
that he had been driving and smoking synthetic marihuana, Appellant was also found
alone in a vehicle on the side of a highway and was seated in the driver’s seat, with
the engine running, the vehicle in gear, and the brake lights illuminated. The facts
in this case are strikingly similar to those in Milam, White, and Freeman. As in those
cases, it was enough that the vehicle could be moved at the time Appellant was
found. Additionally, Appellant told the officers on the scene that he would not be
able to perform SFSTs because he had previously smoked synthetic marihuana. The
totality of the evidence demonstrates that the Appellant took actions that would
enable the vehicle’s use and that he was “operating” a motor vehicle under the law.
             2. Corpus Delicti Doctrine
      The evidence is also sufficient to show the corpus delicti of DWI. Absent
Appellant’s confession, the evidence still tends to show that Appellant was operating
the vehicle. In Harrell, the defendant was in the driver’s seat with the seatbelt
buckled, and a passenger told the officer that defendant was “supposed to be the
sober one.” Harrell, 620 S.W.3d at 915. The Harrell court concluded that the
“evidence tends to support that someone in the minivan was operating it on the
highway when 911 was called.” Id. Similarly, in the case now before us, Appellant
was found in the driver’s seat, but the vehicle was on the side of the highway in a
grassy median, the vehicle was in gear, the engine was running, and Appellant had
                                          14
his foot on the brake. Appellant was also the only person in the vehicle when the
officers arrived at the scene and Appellant did not indicate that there was ever
anyone else there that evening. The evidence tends to show that Appellant operated
a vehicle in a public place and that he did so while he was impaired. Accordingly,
we overrule Appellant’s second issue.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                W. BRUCE WILLIAMS
                                                JUSTICE


October 28, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           15